DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 1-15-21.
Claims 1-22 are pending in the instant application.

Election/Restrictions
Claims 2-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-15-21.
Applicant’s election without traverse of Group I, claim 1, TMC1 as the transgene, in the reply filed on 1-15-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Massachusetts Eye and Ear Infirmary (USPN 10,119,125) and Vandenberghe et al (WO 2015/24722), in view of Askew et al (Science Translation Med., Vol. 7, No. 295, pages 1-11 (July 8, 2015)) and Vandenberghe et al (WO 2015/054653).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the referenced, they constitute prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
The claim is drawn to an AAV vector comprising an Anc80 capsid protein and one or more transgenes optionally comprising TMC1.
Massachusetts Eye and Ear Infirmary (USPN 10,119,125) teaches AAV vectors comprising an Anc80 capsid protein and one or more transgenes (see esp. SEQ ID No. 1, Summary of Invention, Figures 1-10, Detailed Description).
Vandenberghe et al (WO 2015/054653)(Document ID No. 9, IDS filed 12-6-18) teach AAV vectors comprising an Anc80 capsid protein and one or more transgenes (see esp. Accession No. BBY31815, pages 1-3, 6, Figure 5). 
The primary references do not teach AAV vectors comprising the transgene TMC1.
Askew et al (Science Translation Med., Vol. 7, No. 295, pages 1-11 (July 8, 2015)) teach AAV vector constructs for efficient delivery of TMC1 to cochlear hair cells for treating deafness (see entire document, esp. the abstract and introduction on page 1, Figure 1 on page 2, Figure 4 on page 6). 
	It would have been obvious to design the AAV vector instantly claimed, comprising an ANC80 capsid and further comprising the TMC1 transgene, because Massachusetts Eye and Ear Infirmary and Vandenberghe taught AAV vectors comprising an Anc80 capsid and further comprising a transgene for therapeutic treatments.  In addition, Askew clearly taught AAV vector constructs for expressing TMC1 (e.g. in cochlear hair cells) for treating deafness.


Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Jane Zara
2-25-21
/JANE J ZARA/Primary Examiner, Art Unit 1635